Citation Nr: 9909074	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorder manifested by atrial fibrillation and problems with 
respiration.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
December 1946 and from November 1951 to August 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO).  A May 1992 rating action denied the veteran, in 
pertinent part, entitlement to a total rating based on 
individual unemployability.  A August 1998 rating action 
denied the veteran entitlement to a cardiovascular disorder 
manifested by atrial fibrillation and respiratory problems.

This case has been remanded to the RO on a number of 
occasions.  It was last remanded in May 1998.  The case has 
since been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  There is no competent evidence tending to show that a 
cardiovascular disorder was demonstrated in service or within 
the year following service, or is related in any way to 
service.

3.  Service connection has been granted for a duodenal ulcer, 
rated 10 percent disabling; postoperative residuals of basal 
cell carcinoma of the left temple, rated 10 percent 
disabling; postoperative residuals of carcinoma of the right 
temple, rated 10 percent disabling; scars as residuals of 
carcinoma of the forehead, rated 10 percent disabling; 
postoperative residuals of carcinoma of the sides and bridge 
of nose, rated 10 percent disabling; scar residual of 
carcinoma of the right hand, rated noncompensably disabling; 
a left heel bone spur rated noncompensably disabling; and 
postoperative residuals of a right heel bone spur, rated 
noncompensably disabling; the combined rating is 40 percent.  
The veteran has a college degree and last worked in 1975 
while on active duty.

4.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
cardiovascular disorder manifested by atrial fibrillation and 
respiratory problems is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection  for a Cardiovascular Disorder

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  Service incurrence for certain chronic 
diseases including cardiovascular-renal disease, will be 
presumed if the condition is manifest to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered in the veteran's appeal 
is whether he has presented a well-grounded claim.  If not, 
his claim must fail.  There is no further duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation of disability as 
service connected.  It requires evidence relevant to the 
requirement of service connection and of sufficient weight to 
the claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The requirements of a 
well-grounded claim for service connection are summarized in 
Caluza v. Brown, 7 Vet. App. 498, (1995).  There must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There must 
also be competent evidence showing incurrence or aggravation 
of a disease or injury in service (lay or medical evidence).  
Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  There must also be a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Lathan v. Brown, 7 Vet. App. 
359 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

I.  Factual Background

The veteran's service medical records, including the 
veteran's June 1975 medical examination for service 
retirement, are negative for any notation of a cardiovascular 
disorder.  Service medical records do reveal the veteran in 
July 1964 and in July 1967 had electrocardiograph findings of 
sinus bradycardia.  The veteran in July 1972 also had 
findings of first degree AV block.  A cardiovascular 
evaluation of the veteran on the latter occasion noted that 
he had no history of cardiac disease and "absolutely" no 
symptoms.  Examination at that time recorded blood pressure 
of 128/76 and regular pulse of 64 BPS.  He had normal S1 and 
S2 with S3 shown.  There were no murmurs, heaves, thrills or 
bruits and pulses were free and equal throughout.  A chest X-
ray and an electrocardiogram were indicated to be within 
normal limits and are without abnormality.  On the veteran's 
examination for service retirement in June 1975, a clinical 
evaluation of the veteran's heart found no abnormality.  
Blood pressure was 116/84 and an electrocardiogram was within 
normal limits.  

Post service clinical data includes a report of the veteran's 
initial VA examination in July 1976, which found no 
cardiovascular abnormalities.  Blood pressure was 122/80.

In November 1991, the veteran was evaluated by a private 
physician, Stephen H. Hand, M.D., who noted as clinical 
history that the veteran had had an elevated blood pressure 
on a recent visit to the Columbia VA hospital, but no long-
term problems with hypertension, and no history of MI 
(myocardial infarction).  Cardiovascular examination showed 
regular rate and rhythm without murmur or gallop.  The pulses 
were two plus and equal.  There were no bruits and no jugular 
venous distention.  PI was not enlarged or displaced.  The 
veteran's chest revealed slight inspiratory rales.  There was 
no wheezing on quiet breathing.  On forced exhalation, there 
were faint scattered and expiratory wheezes.  Chest x-ray 
showed no mass or infiltration.  The veteran was assessed as 
having a chronic cough, the exact etiology of which was 
unclear.  Dr. Hand indicated that he suspected that the 
veteran at this time might have either chronic bronchitis or 
asthma. 

In February 1992, the veteran was found on physical 
examination by Dr. Hand to have blood pressure 124/70 and a 
heart rate of 72.  Respiratory rate was 16.  The veteran's 
chest was clear and it was indicated that his cardiovascular 
system showed regular rate and rhythm without murmur or 
gallop.  A history of SVT (supraventricular tachycardia) 
symptomatically controlled without medication was the 
pertinent diagnostic impression.

II.  Analysis

The Board notes that while the veteran was found in service 
to have clinical indications of sinus bradycardia and first 
degree AV block, no underlying clinical findings of 
cardiovascular disease, including essential hypertension or 
atrial fibrillation, were noted during the veteran's service.  
Furthermore, the veteran's June 1975 retirement examination 
report and the July 1976 VA examination report recorded no 
findings of a cardiovascular disorder.  In addition, the 
veteran's most recent medical assessment of supraventricular 
tachycardia has not been linked by competent evidence to 
military service or any of the findings therein.  While the 
veteran has asserted that he has a cardiovascular disorder 
related to service, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In this case no competent evidence has been presented which 
tends to prove that the veteran has a cardiovascular disorder 
that is related to service.  Moreover, while the requirement 
that there be a nexus between the current disability and 
service may be satisfied by a presumption that cardiovascular 
disease manifested itself to a compensable degree within a 
year of service, evidence tending to show that this has been 
the case has not been submitted.  Caluza, supra.  
Accordingly, the claim for service connection must be denied 
as not well grounded.  


B.  Individual Unemployability

The veteran has requested a total rating for compensation 
purposes based on individual unemployability.  He is 
presently service connected for the following:  Duodenal 
ulcer rated 10 percent disabling; postoperative residuals of 
basal cell carcinoma of the left temple, rated 10 percent 
disabling; postoperative residuals of carcinoma of the right 
temple, rated 10 percent disabling; scars as residuals of 
carcinoma of the forehead, rated 10 percent disabling; 
postoperative residuals of carcinoma of the sides and bridge 
of nose, rated 10 percent disabling; scars as residuals of 
carcinoma of the right hand, rated noncompensably disabling; 
a left heel bone spur rated noncompensably disabling; and 
postoperative residuals of a right heel bone spur, rated 
noncompensably disabling.  The veteran's combined schedular 
rating is 40 percent.

In circumstances where the veteran is less than 100 percent 
disabled under the schedular criteria, for assignment of a 
total disability rating for compensation purposes it must be 
found that the service-connected disorders prevent him/her 
from securing and maintaining a substantially gainful 
occupation, provided that:  If there is only one such 
disability, this disability shall be rated as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability rating of 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1998).  In accordance with 38 C.F.R. § 4.16(b) (1998) if a 
veteran does not meet the above percentage standards for a 
total rating, it is nevertheless unable to secure or follow a 


substantially gainful occupation by reason of service-
connected disabilities, the veteran should be rated totally 
disabled.  In arriving at such conclusion, the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue will be considered.  Upon 
application of these criteria to the evidence of the case, 
the Board concludes that the service-connected disabilities 
have not produced unemployability.

In September 1991, the veteran submitted an application for 
increased compensation based on unemployability.  (VA form 
21-8940).  He stated that he last worked in August 1975.  He 
further reported that he had a college education and a 
Master's Degree but no employment following his retirement 
from active military service.

It is the function of the Board to weigh and analyze the 
evidence and to make determinations as to the credibility of 
the evidence.  38 U.S.C.A. § 5107(b); Sanidinie v. Derwinski, 
2 Vet. App. 97 (1992).  Where the preponderance of the 
evidence is in favor of the veteran's claim or the evidence 
for and against the claim approximately in balance the 
benefit sought is to be granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the Board concludes, after considering the totality of the 
evidence, that the preponderance of the evidence is against 
the veteran's claim.

Although the veteran contends that he is unable to work 
because of his service-connected disabilities, the medical 
evidence does not support that contention.  Restrictions of 
employment as a result of the veteran's duodenal ulcer and 
postoperative residuals of basal cell carcinoma and bilateral 
heel disorders are no more than minimal.  While the veteran 
may find it advisable to limit his exposure to sunlight, the 
medical evidence does not reveal the veteran's service-
connected postoperative basal cell carcinoma residuals result 
in more than scarring, including a disfiguring scar over the 
left temple described as Z-shaped on VA examination in 1991.  
The medical records reveal that the veteran's service-
connected duodenal ulcer produces only mild duodenitis as 
noted on a private 


endoscopy in November 1989 and has no appreciable adverse 
impact on the veteran's employment status.  The veteran has 
not contended otherwise.  The veteran's service-connected 
right and left heel bone spur disorders are also not shown to 
be a significant employment handicap.  These disorders were 
found to be currently asymptomatic on VA examination in 
October 1991.  Furthermore, there is no medical opinion that 
the veteran is incapable of obtaining and performing gainful 
employment due to his service-connected disabilities.  
Clinical records subsequent to the veteran's lengthy period 
of active duty and referable to the veteran's service-
connected disorders, primarily indicate limited treatment 
related thereto and furthermore indicate that the veteran has 
a variety of physical complaints related to the nonservice-
connected respiratory and/or heart conditions.  Their adverse 
effect, if any, on the veteran's employability is not a 
factor in determining entitlement to a total rating.  
Moreover, the veteran has a relatively high level of 
education that would appear to enhance his opportunities for 
employment.

Excluding the adverse effects of advancing age and 
nonservice-connected conditions, which are not factors in 
evaluating the claim for total compensation based upon 
individual unemployability, 38 C.F.R. § 4.19, the weight of 
the evidence shows that the veteran's service-connected 
disabilities do not prevent him from performing the physical 
and mental tasks required for gainful employment.  While his 
service-connected disorders do impair him industrially, such 
impairment as is objectively demonstrated on examination 
appears to be adequately compensated by the ratings currently 
assigned.  Therefore, the Board concludes that the veteran's 
service-connected disabilities do not preclude him from 
securing and maintaining substantial gainful employment.  A 
total disability rating for compensation based on individual 
unemployability is, thus, denied.


ORDER

The claim for service connection for a cardiovascular 
disorder manifested by atrial fibrillation and problems with 
respiration is denied as not well grounded.



A total compensation rating based on individual 
unemployability is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals

